The action below, was brought by Wilber against Giberson, a constable, charging him that under color of law, he illegally took a mare of the plaintiff, and sold it under value, and became himself the purchaser.
It was objected, that an action would not lie in such case against the constable, lie having levied on the goods by virtue of an execution; but the Court being of opinion, that a constable could not legally be the purchaser of goods levied on by himself, and that such a practice would lead to great injustice and oppression,
Affirmed the judgment.